Citation Nr: 1629569	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran presented testimony at a hearing conducted by RO personnel.  In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Waco, Texas. Transcripts of both hearings are associated with the claims file.

The Board notes that in 2012, the issue regarding service connection for PTSD was recharacterized as service connection for an acquired psychiatric condition, to include PTSD pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded this case for additional development in May 2012 and June 2015.  Pursuant to the June 2015 remand, additional medical records VA examinations to address the Veteran's claims were obtained and associated with the record.  The actions requested by the June 2015 Board remand were accomplished to the extent possible and the case has been returned to the Board after readjudication.  Hence, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In January 2016, the Veteran requested an additional 60 days before proceeding with his appeal, which was granted.  To date, additional evidence has not been received.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disorder was first manifested after service separation and is not shown to be related to service.

2.  The Veteran's current lumbar spine condition was first manifested after service separation and is not shown to be related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA's duty to notify was satisfied by a May 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, and Social Security Administration records have been secured.  The Veteran was afforded VA examinations and opinions in December 2012 and August 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  To the extent the December 2012 VA opinions were insufficient, any problems were rectified by the subsequent August 2015 VA examination reports. 

Pursuant to the August 2015 Board remand, additional VA treatment records were associated with the record and addendum medical opinions were obtained in August 2015 VA examination reports which have been associated with the record.  The Board notes that the August 2015 VA examiner who conducted the spine examination indicated that he did not review the hard copy paper claims file, however, he indicated that the military service treatment records, enlistment examination, separation examination, and the VA treatment records were reviewed.  The Board notes that the July 2015 VA examination request indicated that the Veteran's file is an electronic file and the examiner notations regarding the records reviewed indicates that the Veteran's electronic file was reviewed.  Both August 2015 VA examiners documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Thus, the Board finds the August 2015 examinations are adequate for VA purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  There has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  No other relevant records have been identified.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran also appeared at a RO hearing in July 2010 and a Board hearing in March 2012 in support of his claims.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating his claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, schizoaffective disorder, a psychotic disorder, and arthritis are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's diagnosed back disorders of degenerative disc disease and lumbar strain are not considered chronic diseases under 38 C.F.R. § 3.309(a); this criteria does not apply to those diagnoses. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Acquired psychiatric disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  During the March 2012 Board hearing, the Veteran testified that he began having symptoms of an acquired psychiatric disorder around the middle of 1977.  He also reported witnessing an accident in the Philippines in 1978 during which kids were dismembered.  He further indicated that he has been having nightmares ever since that time.  

VA treatment records and examination reports reflect diagnoses including schizoaffective disorder, depressed type.  Thus a current disability is shown.

The Veteran's service treatment records are negative for any psychiatric diagnosis or treatment.  According to the May 1979 Report of Medical History associated with his separation examination, the Veteran indicating that he experienced nervous trouble.  The examiner noted that the Veteran stated he was a nervous individual, but that no treatment was indicated or sought and that it was not incapacitating.  The examiner further indicated that the nervous trouble was noncontributory and nonsignificant. Upon examination for separation, the psychiatric evaluation was normal.  There are no additional service treatment records reflecting further psychiatric treatment or diagnoses. 

The Veteran was afforded a VA psychological examination in December 2012.  The VA examiner indicated that the Veteran was first diagnosed with schizoaffective disorder in August 2008.  He also stated that the Veteran was not treated for mental health problems earlier than 5 years prior.  The claim was remanded in June 2015 for a new VA examination and opinion.

The Veteran was afforded another VA examination and opinion in August 2015.  The examiner recounted the Veterans reports of the aftermath of a vehicle accident  as well as the differing description wherein the Veteran reported his friend being crushed by a bus.  The examiner further noted that the Veteran's service medical records did not contain markers indicating exposure to traumatic experience resulting in a change of behavior or any other trauma exposure.  She noted that the Veteran's medical records document onset of substance abuse prior to enlistment and the Veteran's report of substance use during the military.  She indicated that the Veteran has symptoms of depression and psychosis with some symptoms persisting during periods of prolonged abstinence.  She opined that it is less likely than not that the Veteran's currently diagnosed schizoaffective disorder with depressed mood is related to or caused by his military service or any event taking place during military service.  She further stated that the Veteran's symptoms of depression are most likely related to severe psychosocial stressors occurring in his post military life including being estranged from family members, problems with housing, loss of jobs, and lack of resources.  

After review of the evidence, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran has asserted that his symptoms have been continuous since service, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of schizoaffective disorder, depressed type, beginning in service or since service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

The Board finds that the Veteran's history of continued symptoms of schizoaffective disorder since active service is inconsistent with the other lay and medical evidence of record.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric evaluation was found to be normal clinically.  In-service reports and diagnoses at the time of service separation are more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As specifically noted above, the in-service report of nervous trouble was determined to be noncontributory and nonsignificant.  Further, the August 2015 VA examiner opined that service medical records did not contain markers indicating exposure to traumatic experience resulting in a change of behavior or any other trauma exposure.

As described, the Veteran's reported symptoms during service did not support a diagnosis of schizoaffective during service or within one year of separation.  The earliest a diagnosis took place was 2008, almost 30 years after service.  The Board also finds it unlikely that the Veteran would not seek treatment for over 30 years following discharge had he been experiencing symptoms of schizoaffective disorder at that time.  Thus, the weight of the evidence does not demonstrate continuity of symptomatology. 

As a chronic psychiatric disability was not noted in service or clinically noted post-service prior to 2008, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(a)(b).  As a psychosis was not manifested in the first post service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the August 2015 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as consideration of the findings and statements made by the Veteran throughout the pendency of this claim are reflected and contain an explain as to why the complaints and findings do not support a nexus between any current diagnosis of a psychiatric disability and the Veteran's service.  

The Board finds that the service and post service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The VA opinions read in conjunction provide a clear explanation of rationale and weigh heavily against a finding that any current acquired psychiatric disability is related to the Veteran's service. 

According to the March 2012 Board hearing transcript, the Veteran asserts that his symptoms of a psychiatric disorder began in service.  Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus).  The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion regarding a psychiatric diagnosis (and its relationship to a known event in service).  A mental disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise. Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331 ; Jandreau, 492 F.3d 1372, 1377.  The etiology of a psychiatric disease is a matter of medical complexity.  The Veteran is a layperson and his is not competent to provide a medical opinion and his assertion has no probative value. 

In addition, although the Veteran specifically claimed entitlement to service connection for posttraumatic stress disorder (PTSD), service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria.

VA treatment records and examination reports note "rule out" PTSD in the assessment, however, PTSD has not been diagnosed.  According to an October 2008 VA treatment record, it was noted that the Veteran reported a diagnosis of PTSD.  The examiner recounted the Veteran's history noting that there is a negative PTSD screen in December 2004, a note listing that "the patient has a prior history of PTSD" despite the lack of any prior documentation, and an August 2008 record indicating that the Veteran was not found to have symptoms that meet the criteria for PTSD.  The examiner concluded that the Veteran's current symptoms did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV) criteria for PTSD.  The August 2015 VA examiner noted that the Veteran was given a provisional diagnosis of PTSD in December 2008 due to the lack of corroborating evidence to confirm its existence and longitudinal course.  The August 2015 examiner also indicated that  the Veteran did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  Thus, while a provisional diagnosis of PTSD exists in the record, the probative value of this diagnosis is outweighed by the subsequent VA mental health professionals and examiners' opinions.

The August 2015 VA examiner also diagnosed various substance abuse disorders.  The Board finds any discussion regarding whether these disorders began in or are related to the Veteran's service is moot.  VA law and regulations preclude compensation for primary substance abuse disabilities and secondary disabilities that result from primary substance abuse, as this is deemed to constitute willful misconduct on the part of the Veteran.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  Service connection for compensation purposes may, however, be available for a substance abuse disability as secondary to or as a symptom of a veteran's already service-connected disability, yet in the case at hand, the Veteran has not claimed, and the evidence does not suggest, that the Veteran's substance abuse disorders are due to or are a symptom of any of his claimed disabilities.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

As the Veteran's currently diagnosed acquired psychiatric disability is not shown to be related to the Veteran's service, the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, and the appeal in the matter must be denied.

Back disability

The Veteran contends that service connection is warranted for a back disability.  During the March 2012 Board hearing, the Veteran testified that he was receiving current VA treatment for a chronic back disability and there is a notation of a complaint of back pain in service.  

VA treatment records and examination reports reflect diagnoses of degenerative disc disease and arthritis, as well as foraminal stenosis and chronic lumbar strain.  Thus a current disability is shown.

The Veteran's service treatment records note complaints of back pain in December 1978 after digging a ditch.  At that time, the examiner noted an assessment of muscle strain.  The Veteran has contended that he has ongoing back problems since the time of his in-service incident.  VA treatment records also reflect complaints of back pain following an incident in November 2008. 

The Veteran was afforded a VA examination in December 2012.  While the December 2012 VA examiner provided the opinion that the Veteran's current spine disability was less likely as not etiologically related to service, it is appears that the Veteran's in-service complaints/injuries and complaints of pain since service were not considered.  Thus an addendum examination and opinion were sought.

The Veteran was afforded another VA examination and opinion in August 2015.  The examiner noted the Veteran's complaints of falling off of the back of a truck in service and complaints of back pain since that time.  After reviewing the Veteran's service treatment records, VA treatment records, and examining the Veteran, the examiner opined that the Veteran degenerative disease, foraminal stenosis, and chronic lumbar strain are less likely than not related to the documented injury sustained while in service.  He noted that the in-service injury was a soft tissue injury that resolved and that there was no documentation of any ongoing low back pain in the yearly assessments or in the May 1979 separation examination.  He further noted that the in-service injury is not etiologic of degenerative change and the degenerative disease is not related to trauma in service and is a condition of life.  Also, he stated that foraminal stenosis is secondary to disc bulging and osteophyte formation and is degenerative in nature; not related to trauma in service and is a condition of life.  Lastly, he indicated that it is likely that a component of the lumbar strain pain is related to the other diagnoses to the extent that the Veteran is deconditioned.

The Board has considered the medical and lay evidence of record and finds that service connection for a back disability is not warranted.  Specifically, the VA opinions discussed above indicate that the Veteran's diagnosed back disabilities are not caused by or related to active duty service as he has claimed.

Although the Veteran had an instance of back pain in service, there is no indication that his current degenerative disorder, foraminal stenosis, or lumbar strain manifested in service.  Therefore, service connection for a back disability on a direct basis is not warranted.

The Board acknowledges the Veteran's statements relating his ongoing back pain.  The Board finds that the Veteran's history of continued symptoms of back pain since active service is inconsistent with the other lay and medical evidence of record.  Specifically, the service separation examination report dated in May 1979 reflects that the Veteran was examined and his spine was found to be normal clinically.  The Veteran also denied recurrent back pain and reported that he was in good health at the time of separation.  In-service reports and diagnoses at the time of service separation are more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As described, the Veteran's in-service back injury did not support a diagnosis of degenerative disc disease, arthritis, foraminal stenosis, or chronic lumbar strain during service or within one year of separation.  According to the August 2015 VA examiner, the in-service back injury resolved and is not etiologic of the Veteran's current diagnoses, including any degenerative changes.  Thus, the weight of the evidence does not demonstrate continuity of symptomatology. 

According to a January 2010 VA MRI report, the Veteran reported experiencing back pain for the past four years, indicating that his pain began in 2006.  As a chronic back disability was not noted in service or clinically noted post-service prior to 2006, service connection for a back disability on the basis that such disability became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(a)(b).  As arthritis was not manifested in the first post service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply.

Additionally, while the Veteran is competent to testify as to his back symptoms, he is not competent to render a nexus opinion in this regard.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his in-service back injury and pain and currently diagnosed disorders, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Further, the August 2015 VA examination report is found to be more probative than the Veteran's assertions.  Here, the Board finds the examiner was fully informed of the facts, the opinion was fully articulate, and the examiner provided a reasoned analysis based on an accurate reading of the record and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As a result, the Board assigns the VA examiner's opinion more probative weight. 

The Board finds a nexus to be lacking as the opinion establishes the currently diagnosed back disabilities are not due to or the result of service.  Shedden, 381 F.3d at 1167.  Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric condition, to include PTSD, is denied.

Entitlement to service connection for a lumbar spine condition is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


